Opinion issued May 1, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00284-CV
____________

IN RE STEPHEN MANLEY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator has filed (1) a petition for writ of mandamus complaining of Judge
Cynthia Crow's (1) March 3, 2003 judgment awarding possession of a residence to the
real parties in interest in a forcible-entry-and-detainer suit and (2) motions for
temporary relief to stay execution of a March 12, 2003 writ of possession.  The real
parties in interest (Carol Young, Etta Mearl Rambadath, Dieta Scarlete Grant, and
Phylar Dennis Rhone) have filed a motion to dismiss this mandamus proceeding as
moot because they allege that relator vacated the residence on March 20, 2003, the
date the writ of possession was served by a deputy constable.  Relator does not
contest that he vacated the residence.
	Relator requests this Court to "void the Judgment of the lower courts, recall the
writ of possession, and compel [Judge Crow] to perform her ministerial duty."  To the
extent that relator seeks to have this Court review the March 3, 2003 judgment, he
must do so in his pending appeal in cause number 01-03-00199-CV.  To the extent
relator seeks to preserve the status quo and prevent execution on the March 12, 2003
writ of possession, that issue is moot.
	We deny the petition for writ of mandamus and all pending motions.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The underlying lawsuit is Young v. Young, No. 769,339 (County Civ. Ct.
at Law No. 4, Harris County, Tex., Mar. 3, 2003), appeal filed, No. 01-03-00199-CV (Tex. App.--Houston [1st Dist.] Mar. 4, 2003).